IN THE COURT OF APPEALS OF IOWA

                                   No. 15-2061
                             Filed January 11, 2017


TYLER A. KIMPTON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.




      Tyler Kimpton appeals the district court’s dismissal of his postconviction-

relief application. AFFIRMED




      Jack E. Dusthimer, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                            2


DOYLE, Judge.

       Tyler Kimpton appeals the district court’s dismissal of his application for

postconviction relief (PCR). We affirm.

       I. Background Facts and Proceedings.

       In March 2011, Tyler Kimpton pled guilty to second-degree robbery. He

was sentenced to ten years in prison and, pursuant to Iowa Code section

902.12(5) (2009), is required to serve at least seventy percent of that sentence

before he can be eligible for parole or work release.           He did not appeal his

conviction.

       Almost four years after entry of his guilty plea, Kimpton filed a pro-se PCR

application requesting reconsideration of the mandatory-minimum aspect of his

sentence. His application stated that the governor had “issued the courts to re-

look at ‘youthful’ offenders sentences with [seventy percent] mandatorys [sic] or

life. Those first to be looked at were those under [eighteen years old]. Questions

are now raised to age [twenty-four].” Because he “was under the age of [twenty-

four] . . . at the time of [his] conviction” and this was his “first felony and first time

in prison,” he sought to have the seventy-percent mandatory-minimum aspect of

his sentence lowered or dropped.         He requested a hearing be set and PCR

counsel be appointed to represent him.

       Thereafter, the State filed a motion to dismiss, asserting Kimpton’s PCR

application was time-barred pursuant to Iowa Code section 822.3 (2015),

divesting the court of jurisdiction.     The State also argued State v. Lyle, 854

N.W.2d 378, 400 (Iowa 2014), wherein the court held mandatory-minimum

sentences automatically imposed on defendants for crimes committed as
                                         3


juveniles are “unconstitutional under the cruel and unusual punishment clause in

article I, section 17 of [the Iowa] constitution,” was inapplicable to Kimpton’s

circumstances because Kimpton was twenty-two at the time he committed

second-degree robbery.       In response, Kimpton argued that Lyle should be

extended to apply to “mentally challenged adult offenders” such as himself

because “[t]here is a movement towards limiting mandatory incarcerations both

for juvenile offenders and for those individuals who might be mentally challenged

as adult offenders as is in this case with [Kimpton].” Kimpton asserted that the

mandatory-minimum aspect of his sentence was unconstitutional on that basis

and his sentence therefore illegal, exempting his claim from the statute of

limitations set forth in Iowa Code chapter 822.

       Following a hearing, the district court entered its order dismissing

Kimpton’s PCR application based upon both the statute of limitations and the

merits of Kimpton’s claim.    The court recognized Kimpton’s attempt to “draw

analogous results from mental incapacity to juveniles” but found the position was

“currently not supported by Iowa law.” The court concluded that the exception to

the statute of limitations relating to grounds of fact or law that could not have

been raised within the relevant time period was inapplicable.

       II. Discussion.

       Kimpton now appeals, arguing the district court erred in dismissing his

PCR application on statute-of-limitations grounds, and he requests we reverse

and remand the matter back to the district court for further “developments of the

facts and legal basis.” Though we ordinarily review challenges to the trial court’s

jurisdiction, including illegal-sentence claims, for the correction of errors at law,
                                          4

constitutional questions are reviewed de novo.       See State v. Bruegger, 773

N.W.2d 862, 869 (Iowa 2009).

      A. Statute of Limitations.

      Kimpton first contends his claim was not time-barred, relying upon Veal v.

State, 779 N.W.2d 63, 64-65 (Iowa 2010), wherein the court reiterated that a

claim of an illegal sentence may be raised at any time, and because a cruel-and-

unusual-punishment challenge amounts to a claim of an illegal sentence, “the

time restrictions in Iowa Code section 822.3 do not apply.” The State agrees, as

do we, so we proceed to the next issue.

      B. Merits.

      Kimpton argues that because the application was improperly dismissed on

statute-of-limitations grounds, we must reverse and remand the matter back to

the district court. However, the State notes that despite the statute-of-limitations

holding, the district court also analyzed Kimpton’s categorical challenge under

Lyle to determine whether Lyle gave him new grounds to challenge his sentence.

The State asserts the district court’s order of dismissal can be sustained on that

basis. We agree.

      Here, Kimpton cites scientific and legal materials examining the cognitive

development of the adolescent brain for the proposition that the line between

childhood and adulthood should be expanded to young adults eighteen-years old

and older. He does not mention his alleged intellectual disabilities, urged in the

underlying proceedings by PCR counsel, which undoubtedly would further

support the use of the offender’s mental age instead of the chronological age in

distinguishing the line between childhood and adulthood. These arguments for
                                         5


finding the mandatory-minimum aspect of his sentence unconstitutional

categorically and as applied to him have appeal. Nevertheless, there is no legal

basis for finding the mandatory-minimum aspect of the sentences imposed upon

young-adult offenders possessing lower-than-average intelligence constitutes

cruel and unusual punishment under the Federal or Iowa Constitution.

       In Roper v. Simmons, 543 U.S. 551, 578 (2005), the Supreme Court held

the death penalty cannot be imposed, irrespective of the crime, on a juvenile

offender. It recognized that the “qualities that distinguish juveniles from adults do

not disappear when an individual turns eighteen” and, “[b]y the same token,

some under [eighteen] have already attained a level of maturity some adults will

never reach.” Roper, 543 U.S. at 574. Nevertheless, it accepted that “a line

must be drawn” somewhere between childhood and adulthood, and, because

eighteen “is the point where society draws the line for many purposes,” it was

“the age at which the line for death eligibility ought to rest.” Id.; see also United

States v. Marshall, 736 F.3d 492, 498 (6th Cir. 2013) (“The Supreme Court has

recognized that drawing lines based on chronological age is a not-entirely-

desirable but nonetheless necessary approach.”).

       Like Roper, the Iowa Supreme Court limited its holding in Lyle to only

those “cases involving conduct committed by youthful offenders,” stating that

although “categorical rules can be imperfect, . . . one is necessary here.” Lyle,

854 N.W.2d at 402. The court explicitly stated its holding

       ha[d] no application to sentencing laws affecting adult offenders.
       Lines are drawn in our law by necessity and are incorporated into
       the jurisprudence we have developed to usher the Iowa
       Constitution through time. This case does not move any of the
       lines that currently exist in the sentencing of adult offenders.
                                             6

Id. at 403. If the supreme court’s pronouncements are to be changed, they are

best addressed by that court, as we are bound by its holdings. See State v.

Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014) (“Generally, it is the role of the

supreme court to decide if case precedent should no longer be followed.”); State

v. Hughes, 457 N.W.2d 25, 28 (Iowa Ct. App. 1990) (citing State v. Eichler, 83

N.W.2d 576, 578 (1957) (“If our previous holdings are to be overruled, we should

ordinarily prefer to do it ourselves.”)).

       Our legislature has drawn the line between childhood and adulthood at

eighteen years of age.          See, e.g., Iowa Code §§ 225C.51(1), 232.2(5),

237C.1(2), 692A.101(19), 726.22(2) (all defining “child” or “minor” as a person

“under eighteen years of age”).        The legislature has had the opportunity to

change or qualify the legal age of adulthood since Lyle, and it has not done so,

signifying its tacit approval of Lyle. See Drahaus v. State, 584 N.W.2d 270, 276

(Iowa 1998) (holding that where the legislature has failed to amend a statute in

response to a particular interpretation of the statute announced by the court, it is

presumed that the “legislature has acquiesced in that interpretation”). It also has

had the opportunity to amend Iowa Code section 902.12 to remove or qualify the

minimum sentence it has proscribed for certain felonies. In fact, it just amended

section 902.12 without any such changes. See 2016 Iowa Acts ch. 1104 §§ 1-8.

       “[L]egislative   determinations      of   punishment   are   entitled   to   great

deference,” and “[s]trict proportionality in sentencing . . . is not required.”

Bruegger, 773 N.W.2d at 872-73.             Furthermore, “[l]egislative judgments are

generally regarded as the most reliable objective indicators of community

standards for purposes of determining whether a punishment is cruel and
                                        7

unusual.” Id. at 873. The proper recourse to address Kimpton’s policy concerns

is through the legislature, not the court. See State v. Nicoletto, 845 N.W.2d 421,

432 (Iowa 2014) (stating that decision whether certain individuals “should be

drawn into” a statute “is a matter for the legislature”); see also King v. Burwell,

135 S. Ct. 2480, 2496 (2015) (“In a democracy, the power to make the law rests

with those chosen by the people.”).

      For the foregoing reasons, the mandatory-minimum aspect of Kimpton’s

sentence does not constitute cruel and unusual punishment under the Federal or

Iowa Constitution. Accordingly, we affirm the district court’s order dismissing

Kimpton’s PCR application.

      AFFIRMED.